Citation Nr: 0327640	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling. 

2.  Entitlement to an initial rating higher than 10 percent 
for left knee degenerative arthritis.

3.  Entitlement to an increased disability rating for 
subluxation of the right sternoclavicular joint, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for status 
post operative umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to July 
1968

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied a rating higher than 50 
percent for the veteran's service-connected PTSD.  During the 
pendency of this appeal, a 70 percent rating was granted.  

As for the other issues listed above, the Board notes that in 
October 2002 the veteran filed a notice of disagreement for 
these issues, which were addressed in an August 2002 rating 
decision.  A statement of the case has not been issued for 
those claims.  As such, they are discussed in the REMAND 
herein.  

The Board also recognizes that in July 1999 the veteran filed 
a claim of entitlement to an earlier effective date for PTSD.  
A September 1999 supplemental statement of the case continued 
the effective date of October 22, 1997, that had previously 
been assigned.  In the November 2002 supplemental statement 
of the case, the RO determined that a clear and unmistakable 
error had been made and effectuated the veteran's 70 percent 
rating for PTSD from December 13, 1989.  In a December 2002 
statement, the veteran asserted that he was satisfied with 
the December 13, 1989 effective date.  


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mood disturbances such as depression, irritability, insomnia, 
social isolation, and intrusive memories, resulting in a 
total inability to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1992); 38 C.F.R. §§ 4.1-4.14 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board has given consideration to 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed many years before 
the VCAA was enacted.  The United States Court of Appeals for 
Veterans Claims (Court) held in Holliday v. Principi, 14 Vet. 
App. 280 (2001) that the VCAA was potentially applicable to 
all claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the Supreme Court's and the Federal Circuit Court's binding 
authority.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  However, to the extent that the Kuzma case may be 
distinguished from the instant case because of the finality 
of the Board decision in Kuzma at the time of the November 
2000 VCAA enactment date and because the current claim is 
still pending before VA, the Board finds that the provisions 
of the VCAA are applicable to this pending appeal.  

However, a 100 percent rating is presently being granted, and 
this is considered to be a full grant of the benefits being 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a claimant may limit a claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum disability rating allowed by law).  Because 
the claim is being granted in full, the notification and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), have been fully satisfied.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, particularly 
those given at a May 1993 personal hearing; VA outpatient 
treatment records; and VA examination reports and opinions.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 70 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992).  The veteran now contends that 
his disorder is more disabling than previously evaluated, and 
he has appealed for an increased rating.  

Under prior law, a 70 percent disability rating is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms had to be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992).

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provide an independent basis 
for granting a 100 percent schedular evaluation for PTSD.  
See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Accordingly, the Board will review both the pre- and post-
November 7, 1996 rating criteria to determine the proper 
evaluation for the veteran's disability due to PTSD.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; see also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).

Under the new criteria, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.


The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The VA examinations and opinions dated between 1992 and 2001 
show GAF scores ranging from 45 to 60.  A GAF score of 41 to 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The criteria for a 70 percent disability rating generally 
contemplate serious psychiatric symptoms.  In the present 
case, the veteran's PTSD has been demonstrated by low GAF 
scores, depression, social isolation, irritability, and 
insomnia, reflective of total occupational and social 
impairment. 

The evidence of record has shown that veteran has exhibited 
symptoms associated with a 100 percent disability rating.  In 
particular, he suffers from depression, insomnia, social 
isolation, and interpersonal difficulties.  He has also 
complained of being stressed out, having intrusive memories, 
and feeling "on edge."  Further, he has demonstrated poor 
short-term memory, impaired impulse control, periods of 
uncontrollable crying, and inappropriate anger in 
overreacting to situations.  He has reported suicidal and 
ideations, but has never acted upon them.  

With respect to his ability to obtain and retain employment, 
it has been noted that the veteran is totally disabled and 
unable to work.  In November 1997, two VA examiners indicated 
that that the veteran should not return to work until his 
PTSD condition had stabilized.  In February 1998, two 
separate VA examiners opined that, given the severity and 
chronicity of the veteran's PTSD, he was "fully and 
permanently disabled from work."  At his February 1998 VA 
examination, the veteran reported that he had been on the 
verge of exploding at his co-workers and had significant 
anger and aggressiveness.  He stated that he resigned from 
his position to avoid being fired.  The examiner noted that 
he had minimal social interaction and was unable to perform 
work as he was too out of control with respect to his anger.  
In May 1998, two VA physicians that had been treating the 
veteran since December 1997 indicated in a letter that he was 
totally unemployable due, at least in part, to his PTSD 
symptoms.  Finally, in an August 1999 VA opinion, it was 
noted that the veteran's condition had deteriorated greatly 
and that he was "permanently disabled" and would continue 
to require treatment indefinitely.  He was given a GAF of 45 
at that time, reflecting serious impairment.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as gross repudiation of reality with 
disturbed thought or behavior processes or episodes of 
fantasy or panic, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
the assignment of a 100 percent disability rating.  See 38 
C.F.R. § 4.7.  The GAF scores of 45 and 48, assigned in July 
1995 and August 1999 respectively, support this conclusion.  
These scores reflect "major impairment" in several areas, 
which is commensurate with a higher degree of social and 
industrial impairment as required for the assignment of a 100 
percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that requirements for a 100 percent 
disability rating for PTSD have been met.  The Board 
emphasizes that this award is under the old criteria for 
rating PTSD, based on a finding that the veteran was 
demonstrably unable to obtain or retain employment.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits. 


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An August 2002 rating decision, in part, granted service 
connection for left knee degenerative arthritis, with 
assignment of an initial 10 percent disability rating, and 
denied increased ratings for subluxation of the right 
sternoclavicular joint, currently evaluated as 10 percent 
disabling, and status post operative umbilical hernia, 
currently evaluated as zero percent disabling.  In October 
2002, the veteran's representative submitted a document 
discussing these three issues and the actions taken by the RO 
in the August 2002 rating decision, indicating that the 
veteran disagreed with the RO's adjudication of these three 
claims.  The Board notes the August 2002 rating decision also 
decided other issues, but since the representative's 
statement was very specific as to the issues with which the 
veteran disagreed, the Board cannot conclude that a NOD was 
filed with any issue other than the three issues described 
above.

It is clear that the representative's October 2002 statement 
was a notice of disagreement (NOD) with the RO's adjudication 
of the left knee, right shoulder, and hernia claims, and the 
notice of disagreement is still pending.  It is proper to 
remand these claims because the veteran has not been provided 
a Statement of the Case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, an issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, these claims are REMANDED for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to an 
initial rating higher than 10 percent for 
left knee degenerative arthritis; 
entitlement to an increased disability 
rating for subluxation of the right 
sternoclavicular joint, currently 
evaluated as 10 percent disabling; and 
entitlement to a compensable disability 
rating for status post operative 
umbilical hernia.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, a claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



